Beatty, C. J.,
concurring:
I concur in the conclusions and judgment of the court, but wish to add that, in my opinion, all the exceptions to the rulings of the district judge, touching the question of Bice’s authority, are most effectually disposed of by saying, not that any possible error therein was cured by the special findings of fact, but that the rulings were correct.
When it is once settled that Welter never received a dollar of plaintiff’s money, or any other consideration for his note, except Bice’s promise that plaintiff would purchase stocks to the amount thereof, and hold them as security for the payment of the same, the only material question, is whether that promise was kept. If it was not, Welter is not bound, and that is the end of the case. Whether Bice had or had not authority to bind plaintiff by such an agreement, is of no sort of consequence, unless it should be held that the principal may repudiate the unauthorized promise of his agent, and yet compel the performance of a contract, the only consideration of which was the promise so repudiated.
The extent of Bice’s authority may have had some relevancy as an item of evidence bearing upon the question as *292to what the agreement with Welter actually was, but if so, that was the whole extent to which it was entitled to consideration, and the district court therefore properly refused to submit it as an issue to the jury, either by instructions or otherwise.
If Bice had no authority from plaintiff to buy stocks and hold them for its customers, it is also true (as found by the jury) that he had no authority from Welter to intrust any money of lps to Bice & Peters. •
What he requested was, that plaintiff should buy and hold the stocks. That it was not doing that sort of business is a good excuse for declining the request, but it is no ground for holding defendant accountable for the loss of money by irresponsible third parties, to whom he had never requested it to be paid, and who were not his agents for any purpose.